GOODE, J.
This appeal concerns the ownership of a piano claimed by Edna Parsons, the interpleader, but attached as the property of her father, L. C. Parsons, the defendant. There was other property involved in the case originally which is no longer in dispute.
Two points are made by the appellant: first, that a demurrer should have been sustained to the inter-pleader’s case; second, that the jury ignored the evidence and found the verdict from prejudice.
The testimony of the interpleader and her mother was that the piano was given to the interpleader by her father when she was seven years of age and while he *75was entirely free from debt; the issue between the attaching creditor and the respondent being as to whether she was the owner in good faith of the instrument, or whether it had been transferred to her by her father in fraud of his creditors.
There was undoubtedly evidence to be submitted to the jury as to whether the interpleader was the true owner and the circuit judge correctly overruled the appellant’s demurrer.
The evidence interposed against the interpleader’s right was deemed so strong by the circuit judge that he set aside one verdict in her favor, but the second trial resulted in the same way. The second verdict could not be set aside on that ground. R. S. 1899, see. 801.
The judgment is affirmed.
Bland, P. J., and Bey-burn, J., concur.